DETAILED ACTION

Status of Claims
Amendment filed June 16, 2021 is acknowledged.   
Claims 1-12 are pending. 
Claims 1, 8, and 12 have been amended.    
Claims 1-12 are examined below.
Claims 1-11 are rejected.
Claim 12 is allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed June 16, 2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protrusion portion” of the conductor layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim as amended includes the phrase “the conductor layer has a protrusion portion protruding into the via hole.”  Nowhere in the disclosure is there any description of a “protrusion portion” as part of the conductor.  First, the term “protrusion portion,” with no further qualifiers, is not clear to one of ordinary skill in the art: it may be interpreted as “a portion which protrudes from the conductor (Figure 9: 204)” or “a portion which protrudes into the conductor (Figure 8: 241)” which are opposite meanings (see discussion below).  Nowhere in the drawings is a conductor layer with a clearly delineated “protrusion portion” such that one of ordinary skill in the art would understand what is the “conductor layer” and what is “the protrusion portion [of the conductor layer] protruding into the via hole.”

Further, “penetrate” is defined as “to pass, extend, pierce, or diffuse into or through something” (Merriam Webster).  In a similar vein, “protrude” is defined as “to jut out from the surrounding surface or context” (Merriam Webster).  In light of the specification, the claim language “a conductor layer … has a penetrating portion” appears to mean that the conductor layer is penetrated (i.e. utilizing not the active voice “penetrate” but rather the passive voice “is penetrated”).  Then, very similar claim language is used for another portion 

Claim 2 depends on claim 1, and thus inherits all the rejections thereon.
Claim 3 depends on claim 1, and thus inherits all the rejections thereon.
Claim 4 depends on claim 3, and thus inherits all the rejections thereon.
Claim 5 depends on claim 1, and thus inherits all the rejections thereon.
Claim 6 depends on claim 5, and thus inherits all the rejections thereon.
Claim 7 depends on claim 1, and thus inherits all the rejections thereon.
Claim 8 depends on claim 1, and thus inherits all the rejections thereon.
Claim 9 depends on claim 1, and thus inherits all the rejections thereon.
Claim 10 depends on claim 1, and thus inherits all the rejections thereon.
Claim 11 depends on claim 1, and thus inherits all the rejections thereon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the through holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 depends on claim 3, which includes “a through hole.”  Claim 4 includes “the through holes.”  Nowhere in claim 3, or claim 1 upon which claim 3 depends, is there any mention of more than one through hole such that one of ordinary skill in the art would understand what “the through holes” refers.  

For the purposes of examination, “the through holes” in claim 4 will be granted no patentable weight.

Allowable Subject Matter
Claim 12 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: nowhere in the prior art is the explicit combination of limitations which includes:
a multi-layer substrate comprising:
a first insulating layer;
a conductor pad that is provided on an upper surface of the first insulating layer and that is used for electrical connection;
a second insulating layer that covers the conductor pad and that is stacked on the upper surface of the first insulating layer;
a conductive member that penetrates the second insulating layer and that is connected to the conductor pad;
a via hole that penetrates the second insulating layer from an upper surface of the second insulating layer to reach an inside of the first insulating layer lower than the upper surface of the first insulating layer and that, in the second insulating layer, has a shape identical to a shape of the conductive member;
an insulating member with which the via hole is filled; and
a third insulating layer that is stacked on the upper surface of the second insulating layer and that is formed integrally with the insulating member,
wherein the insulating member contacts and covers the second insulating layer and the first insulating layer in the via hole,


Koide et al. of record and Hsien et al. of record each taught the majority of the previously submitted claims, but the claims as amended now also include “wherein the insulating member contacts and covers the second insulating layer and the first insulating layer in the via hole.”  This particular limitation is not taught by the closest references of record, nor can be considered obvious in light of any other.  Thus, the above claim is allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817